Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Felig, J.), imposed August 26, 1986, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty under indictment No. 184/86, the sentence being 3 to 9 years’ imprisonment, and an amended sentence of the same court, also imposed August 26, 1986, upon a finding that he had violated a condition of a sentence of probation, imposed upon his conviction of attempted grand larceny in the third degree, upon his plea of guilty under indictment No. 98/84, the amended sentence being a term of one year’s imprisonment to run consecutively to the sentence.
Ordered that the amended sentence is modified, as a matter of discretion in the interest of justice, by deleting the provision thereof that it shall run consecutively to the sentence, and substituting therefor a provision that it shall run concurrently with the sentence; as so modified, the amended sentence is affirmed (see, Penal Law § 70.35; People v Schweickert, 91 AD2d 1004, 1005); and it is further,
Ordered that the sentence is affirmed. Mollen, P. J., Mengano, Bracken and Brown, JJ., concur.